DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of Sisk (WO 2015120271, previously cited) discloses forming a wearable article using three-dimensional printing where image information is obtained related to the subject’s body part and is used to generate the desired article with a customized fit (see abstract). Sisk further states such objects can be a mouthguard (see page 8, lines 12-13). 
Moses (US 2015/0360115, previously cited) discloses a bio-facilitation mouthpiece that correlates a custom-made mouthpiece with nervous system channeling to have optimal physiologic activity Z(See abstract). Moses states that the vertical gap between and upper edge of the mouthpiece and a bottom edge of the upper incisors allows for the user to breathe and talk while wearing the mouthpiece during physical exertion (see 0051 and 0087). Moses discloses performing test to determine the optical maxillomandibular positions (see 0108).
Matt (US 20160128624) discloses a process of forming mouthpieces where inter-occlusal spacing is included in order to treat sleep apnea by correcting the malocclusions (See 0032, 0079). 
In the art of forming mouthpieces or mouthguards it is known to have a wire embedded within the mouth piece material (see Coleman (US 2630117), where the metal is used to anchor the palatal piece of the plastic shell of the mouthpiece; Engel (US 2016/0001160), metal wire is used for structural reinforcement of the mouth guard; Tolentino (US 2015/0040919), the metal wire is used for maintaining the shape of the guard and distributing impact forces; Syrop et al. (US 2009/0165805), the wire is sued for structural support and is capable of bending and molding the guard into the desired configuration to give a customized fit.)
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/            Primary Examiner, Art Unit 1715